Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.

Response to Amendment
The Amendment filed 5/13/22 has been entered. Claims 1-20 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/8/22 with exceptions noted below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “wherein the optimal combustion model is used for a combustion control of the boiler and the plurality of combustion models is Recurrent Neural Network (RNN) models”. There is no mentions of Recurrent Neural Network (RNN) models in the sections cited in response on 9/16/22. Additional search in the specification has been performed for all the keywords “Recurrent Neural Network (RNN)” individually however these terms could not be found either. The same issue occurs with claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Optimal Boiler Load Allocation in Distributed Control to Matsko et al. (Matsko) and EP2706422 to Brummel et al. (Brummel).
Regarding claims 21 and 26, Matsko teaches a processor, memory including computer program commands, and a storage (Abstract discloses at least a microprocessor, control system and algorithm), wherein the program commands are executed by the processor (Abstract), the program commands comprise: collecting real-time data from the boiler system comprising a boiler and a combustion controller configured to control a combustion of the boiler (Abstract and Page 1141 Paragraph 0005 in the second column disclose real time measurements), wherein the real-time data measured from the boiler system includes operation data and a state binary value (Page 1141 particularly Page 1141 Paragraph 0005 in the second column and Pages 1142 and 1143 paragraphs titled “control degradation”); determining whether to perform a combustion optimization of the boiler based on the state binary value, wherein the state binary value is true (1) when a change of a boiler parameter exceeds a predetermined range, and the combustion optimization is performed by executing one of a plurality of combustion models; determining whether the combustion controller is capable of performing the combustion optimization based on a communication availability of the boiler system and a presence of the plurality of combustion models (Page 1141 Paragraph 0005 in the second column discloses performing combustion optimization when a boiler load changes within 2-5% and a different model of combustion optimization when the load changes between 5-25%. Matsko also envisions turning off optimization in Pages 1142 and 1143 paragraphs titled “control degradation” which also indicates a binary state true/false value); generating and transmitting a control command to the combustion controller to select an optimal combustion model from the plurality of combustion models if the performing of the combustion optimization of the boiler is determined and the combustion controller is determined to be capable of performing the combustion optimization; selecting the optimal combustion model from the plurality of combustion models based on the real-time data (Page 1141 Paragraph 0005 in the second column discloses performing combustion optimization when a boiler load changes within 2-5% and a different model of combustion optimization when the load changes between 5-25%), and outputting an optimal target value for the combustion control by inputting the real-time data to the selected optimal combustion model, and outputting a control signal according to the optimal target value (Abstract and Page 1141 particularly Page 1141 Paragraph 0005 in the second column discloses controlling to target loads and efficiencies and in a normal system would control to at least a temperature or steam output).
Matsko is silent on wherein the optimal combustion model is used for a combustion control of the boiler and the plurality of combustion models is Recurrent Neural Network (RNN) models but does teach looped control.
Brummel teaches recurrent neural networks to improve control of various systems including boilers (Page 2 of translation Paragraph starting “In a step”, Page 6 Paragraph 1, Page 9 last 4 lines, disclose use of recurrent neural networks and Page 8 lines 22-37). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Matsko with the teachings of Brummel to provide wherein the optimal combustion model is used for a combustion control of the boiler and the plurality of combustion models is Recurrent Neural Network (RNN) models. Doing so would allow for the device to more actively monitor and learn from operation of the device to detect potential problems and adjust to different operating parameters and would simply constitute providing predictive or learning control to a device.
Regarding claims 25 and 30, Matsko teaches wherein the inputting of the real-time data to the selected optimal combustion model is performed by the combustion controller (Abstract discloses at least a microprocessor, control system and algorithm and Page 1141 particularly Page 1141 Paragraph 0005 in the second column discloses selection of a combustion model all using controllers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762